Citation Nr: 1133568	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  03-04 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a seizure disorder, for purposes of accrued benefits.

2.  Entitlement to service connection for a psychiatric disorder, to include as secondary to a seizure disorder, for purposes of accrued benefits.

3.  Entitlement to service connection for a back disorder, for purposes of accrued benefits.

4.  Entitlement to an initial compensable rating for a pilonidal cyst status post cystectomy, for purposes of accrued benefits.

5.  Entitlement to an effective date earlier than July 18, 2003, for a grant of service connection for a pilonidal cyst status post cystectomy, for purposes of accrued benefits.
REPRESENTATION


Appellant represented by:	Theodore C. Jarvi, Esquire


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1952 to June 1955, and passed away in June 2009.  The Appellant is his surviving spouse.

The claims originally come before the Board of Veterans' Appeals (Board) on appeal from May 2002, May 2003, and September 2003 rating decisions by or on behalf of the Department of Veterans Affairs' (VA) Regional Office (RO) in Phoenix, Arizona.

In October 2009, this matter was before the Board at which time the Board issued a decision/remand on the above-captioned claims.  In December 2009, the Appellant provided notice to the Board that the Veteran had died in June 2009, and additionally sought reconsideration of the October 2009 decision.  As the Veteran died before the Board decided and remanded the claims in October 2009, the Board had no jurisdiction to adjudicate the claims at that time.  Accordingly, in an August 2010 decision, the Board vacated its October 2009 decision and dismissed the appeal.

Thereafter, in September 2010, the Appellant appealed the Board's August 2010 vacate and dismissal order to the United States Court of Appeals for Veterans Claims (Court).  Significantly, she also filed a motion for substitution with the RO to continue the Veteran's appeal in place of the Veteran.  In March 2011, the RO granted the Appellant's motion for substitution pursuant to 38 U.S.C.A. § 5121A. See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, governing substitution in case of death of a claimant who dies on or after October 10, 2008).  

Accordingly, in June 2011 the Court dismissed the Appellant's appeal and returned the matter to the Board with the Appellant as the substituted claimant.  In August 2011 the Board sent the Appellant a letter summarizing this procedural history and declaring her December 2009 motion for reconsideration moot.  With this background, the Board recognizes the substitution of the Veteran's surviving spouse as the Appellant in this case and has recharacterized the claims as those for accrued benefits purposes.

The Board notes that since the last supplemental statement of the case, additional evidence has been associated with the claims file without a waiver of RO review by the Appellant.  However, as the service connection claim adjudicated below is granted by this decision, the Appellant is in no way prejudiced by the lack of RO review.  As to the earlier effective date claim, these records, consisting of thirteen pages of VA treatment records ranging in date from 2001 to 2007, pertain entirely to a prescription refill, a then-current ear problem, nose problem, and back pain, and are  in no way relevant to the pending claim for an earlier effective date.  As such, a waiver for this evidence is not necessary, nor is the initial consideration of this evidence by the RO.
The issues of entitlement to Dependency and Indemnity Compensation, and entitlement to service connection for the cause of the Veteran's death for the purposes of burial benefits have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a psychiatric disorder and a back disorder for accrued benefits purposes, and entitlement to an increased rating for the Veteran's pilonidal cyst for accrued benefits purposes, are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran in this case died in June 2009 during the pendency of this appeal, and his widow filed a timely request to be substituted as the Appellant in place of the Veteran.

2.  The Veteran had symptoms related to seizures during active service, and chronic in-service symptoms and continuous post-service symptoms relating to this seizure  disorder are established.

3.  The Veteran filed an informal claim for entitlement to service connection for a pilonidal cyst that was received by VA on July 18, 2003.  Service connection subsequently was granted, effective July 18, 2003.

8. There were no informal or formal claims, or written intent to file a claim for service connection for a psychiatric disorder dated prior to the July 18, 2003 claim.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a seizure disorder for accrued benefits purposes have been met.  38 U.S.C.A. §§ 1110, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.1000 (2010).

2.  The criteria for an effective date prior to July 18, 2003, for the award of service connection for a pilonidal cyst status post cystectomy for purposes of accrued benefits, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the time of his death, the Veteran had a pending appeal of entitlement to a seizure disorder, and entitlement to an earlier effective date for the grant of service connection for a pilonidal cyst, among other claims addressed in the Remand portion of this decision.  Generally, when a Veteran has claims pending at the time of his death, his surviving spouse may be paid periodic monetary benefits, which were due and unpaid, to which he was entitled at the time of his death based on existing ratings or decisions, or other evidence that was on file when he died.  
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

The statute regarding accrued benefits claims was amended on October 10, 2008.  Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212 (2008).  Section 212 created a new, liberalizing statute, which provides that if a claimant died while a claim or appeal for any benefit under a law administered by VA was pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A.  The new statute allows a person who could be considered an accrued benefits claimant to substitute for a deceased claimant to continue adjudication of the deceased claimant's claim.  The provisions of the new statute apply with respect to the claim of any claimant who dies on or after October 10, 2008.  See Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  In this case, the Veteran died in June 2009 and the Appellant filed a proper claim for substitution in November 2009.  Accordingly, the Appellant has been substituted as the claimant for the purposes of all claims that were pending at the date of the Veteran's death.  38 U.S.C.A. § 5121A.  As such, under the new law, the appeal is to be continued as if the original claimant were not deceased. 

Service Connection Claim
The Appellant seeks service connection for the Veteran's seizure disorder.  Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the evidence for and against the claim is at an approximate balance and the appeal will be allowed.

The Appellant contends that the Veteran's seizure disorder began in service.  The Veteran served as an electrician aboard a battle ship, repairing the motors of guns and any other electrical failures.  He reported that he was shocked numerous times by 110 volts of electricity, and that he was treated for seizures in service.

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Although VA was unable to obtain the VA medical records from this time, the Veteran reported experiencing seizures in 1956 or 1957, only a year or two after discharge.  The Veteran stated that he was diagnosed with Grand Mal epilepsy.  The Veteran can attest to factual matters of which he had first- hand knowledge, such as experiencing having a seizure and being diagnosed with epilepsy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  The Appellant and the Veteran testified in great detail regarding the occurrences of his seizures during this time.  The Board finds this is credible to show that the Veteran had seizures in 1956 or 1957.

The first medical evidence of a seizure disorder is a 1965 private medical record diagnosing epilepsy and noting that the Veteran reported seizures began in 1953 during service.  The Board notes that the Veteran did not have a claim before VA at the time of this report, and the reference to service origins was made contemporaneously with the medical examination, lending credulity to the statement.  The medical and lay evidence shows that the Veteran experienced continuous seizures from this time forward.  His most recent seizure diagnosis was made in October 2008.

The Board finds the Appellant's claim of continuous seizures since service is credible evidence in support of the claim.  It is supported by the available VA and private medical records, including the 1965 record where the Veteran reported seizures since 1953, about fifty years before he sought compensation from VA for this disorder.  There are no conflicting statements in the record nor is there any evidence suggesting the Veteran's report is incorrect.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim; however, such development would not materially assist the Board in this determination.  Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Appellant shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board is of the opinion that this point has been attained.  As a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied and service connection for a seizure disorder will be granted.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Earlier Effective Date Claim
The Appellant seeks an earlier effective date for the award of service connection for the Veteran's pilonidal cyst.  The effective date for the grant of service connection based upon an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(b)(1) (West 2002 & Supp. 2009); 38 C.F.R. § 3.400(b) (2010).

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  
38 C.F.R. § 3.1(p) (2010).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2010); Norris v. West, 12 Vet. App. 413 (1999).

In a VA Form 21-4138 dated and signed on July 17, 2003, the Veteran sought service connection for a pilonidal cyst.  This document was received by VA on July 18, 2003.  In a September 2003 rating decision, the subject of this appeal, the RO granted the Veteran's claim for service connection, effective from July 18, 2003.

Because the current effective date of service connection was based upon the date the Veteran's July 2003 application for service connection was received, the question before the Board is whether there are any earlier, non-final, applications to reopen the claim upon which an earlier effective date of service connection may be granted.

Prior to the September 2003 rating decision, the Veteran's claim for service connection for a pilonidal cyst had never been adjudicated.  As noted above, the Veteran filed his initial claim for service connection for this condition at the RO in July 2003.  The record contains no other communication prior this which could be interpreted as an informal claim to support the award of an earlier effective date for service connection for the pilonidal cyst.  The Board has carefully and thoroughly reviewed the record, but finds no mention of a pilonidal cyst prior to the Veteran's application on July 18, 2003 and the Veteran did not file a claim within one year after his separation from service.  Thus, in this case, the only date that could serve as a basis for the award of service connection is the date of receipt of the Veteran's July 2003 claim.  Indeed, the exact date on which entitlement arose need not be ascertained in order to conclude that the July 18, 2003, date selected by the RO is the earliest possible effective date here.  The reason for this is that, if the entitlement arose prior to July 18, 2003, then the date of claim would be the later of the two, and hence the correct effective date as provided by 38 C.F.R. § 3.400(b)(2).  Any evidence showing that the entitlement occurred after July 18, 2003 would similarly not entitle the Veteran to an effective date earlier than that already assigned.  There is simply no legal entitlement to an earlier effective date for the Veteran's pilonidal cyst.  As such, the claim must be denied.

Notice and Assistance
The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Here, the Board is granting service connection for a seizure disorder.

With regard to the claim for an earlier effective date for the grant of service connection for the cyst, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet.App. 128 (2008).  That burden has not been met in this case.  Thus, no further discussion of the VCAA is required.

ORDER

Service connection for a seizure disorder for purposes of accrued benefits, is granted.

An effective date earlier than July 18, 2003, for the grant of service connection for a pilonidal cyst status post cystectomy for purposes of accrued benefits is denied.


REMAND

The issues of entitlement to service connection for a psychiatric disorder and a back disorder for accrued benefits purposes, and entitlement to an increased rating for the Veteran's pilonidal cyst for accrued benefits purposes, are in need of additional development before they can be properly adjudicated.

At the outset, the Board wishes to point out that there is an important distinction between the law governing a regular claim for accrued benefits upon the death of a beneficiary (38 U.S.C.A. § 5121) and the new statute regarding substitutions of claimants in the case of death of a claimant (38 U.S.C.A. § 5121A).  When adjudicating the former, only the evidence record at the time of the Veteran's death may be considered as the basis for a determination on the merits of the claim.  By contrast, when a properly qualified substitute claimant "continues the pending claim in the footsteps of the Veteran" after his demise, additional development of the record may be undertaken if that is deemed appropriate and/or necessary in order to adequately adjudicate the merits of the claim.  In other words, a substitute claimant may submit additional evidence in support of the claim, and, similarly, VA is responsible for obtaining any additional evidence required and addressing notice or due process defects in the same manner as if the original claimant were still alive.  Unlike prior accrued benefits claims, the record is not closed on the date of death of the original claimant, but rather, it remains open for the submission and development of any pertinent additional evidence.  

In this case, the Board first notes that proper VCAA notice was never provided to the Veteran for his service connection claim for a back disorder and increased rating claim for the cyst.  Specifically, the Veteran claimed his back disorder was secondary to his service-connected cyst, and was not apprised of the requirements for the establishment of secondary service connection.  With regard to the cyst, the Board cannot point to a fully compliant VCAA letter specific to this claim from either prior to or after the allowance of service connection.  Proper notice must be afforded to the Appellant. 

In addition, the Board notes that the record contains very little information with which to adjudicate the increased rating claim on appeal.  Upon being awarded service connection for his pilonidal cyst the Veteran immediately sought an increased rating, but unfortunately, the Veteran passed away before a VA examination was ordered by the Board.  As such, the file contains essentially no information sufficient for rating this disability.  It is critical to obtain any VA or private treatment records pertaining to this disability that have not yet been associated with the claims file.  The most recent VA treatment records of substance are dated from 2006, and the Veteran passed in 2009.  An attempt to obtain any records dated from 2006 to the Veteran's death in 2009 must be made before the claim can be properly adjudicated.

Finally, a VA medical opinion is necessary before the service connection claims may be decided.  With regard to the back, the Veteran was diagnosed with left sacral 1 radiculopathy and lumbar 4-5 severe stenosis, for example, in a March 2003 VA treatment record.  Service treatment records document treatment in 1953 and 1954 for swelling and drainage from the Veteran's spine.  Additionally, as noted, the Appellant claims that the Veteran's back disorder was related to his service-connected pilonidal cyst.  A medical opinion should be sought on whether any back disorder was related to either the Veteran's active service or his service-connected pilonidal cyst.  With regard to the psychiatric disorder, the Veteran was variously diagnosed, including with psychosis in March 2008 and anxiety in March 2006.  Records from 2001and 2003 from Ashley B. Hart, II, Ph.D., are suggestive of a relationship between the Veteran's psychiatric problems and service.  Moreover, the Appellant has alleged that the Veteran's psychiatric disorder was related to his seizure disability, which has been service connected by way of this decision.  A medical opinion is needed to address these issues.

Accordingly, the case is REMANDED for the following action:

1.  Send the Appellant VCAA notice under 38 U.S.C.A. §5103(a) and 38 C.F.R. § 3.159(b), that includes but is not limited to, an explanation as to what information or evidence is needed to substantiate claims for an increased rating and secondary service connection.

2.  Ask the Appellant if the Veteran received treatment from any VA facility from 2006 until his death in 2009 and obtain and associate with the claims file any identified records.  

3.  Ask the Appellant to provide authorization forms necessary to allow the RO to obtain any private treatment records related to this appeal that have not yet been obtained.  The most recently dated private treatment records are 2008 records from the Yuma Nursing Center.  The RO should then attempt to obtain any identified records.  

4.  Obtain a VA medical opinion to ascertain the nature and etiology of the following disorders:
	a.  back disorder
	b.  psychiatric disorder

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's disorders had their onset during service or were in any other way causally related to his active service, or to his service-connected disabilities.  In this regard, note that the Appellant argues that the Veteran's psychiatric disorder was related to his service-connected seizure disability, and that his back disorder was related to his service-connected pilonidal cyst.
      	
The examiner must further specifically address the Appellant's statements relating the Veteran's conditions to service, as well as her claim that the Veteran experienced a continuity of symptomatolgy since service.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  

5.  Thereafter, readjudicate the Appellant's claims.  If the claims remain denied, issue to the Appellant a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


